
	
		I
		112th CONGRESS
		1st Session
		H. R. 59
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Scalise (for
			 himself, Mr. Olson,
			 Mr. Garrett,
			 Mr. Chaffetz,
			 Mr. Carter,
			 Mr. Broun of Georgia,
			 Ms. Jenkins,
			 Mr. Manzullo,
			 Mr. Rogers of Kentucky,
			 Mr. Barton of Texas,
			 Mr. Jones,
			 Mrs. Blackburn,
			 Mr. Gingrey of Georgia, and
			 Mr. Pitts) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To define advisors often characterized as Czars and to
		  provide that appropriated funds may not be used to pay for any salaries and
		  expenses associated with such advisors.
	
	
		1.Short titleThis Act may be cited at the
			 Sunset All Czars Act.
		2.DefinitionsIn this Act:
			(1)Czar
				(A)In
			 generalThe term Czar means a head of any task
			 force, council, policy office within the Executive Office of the President, or
			 similar office established by or at the direction of the President who—
					(i)is
			 appointed to such position (other than on an interim basis) without the advice
			 and consent of the Senate;
					(ii)is
			 excepted from the competitive service by reason of such position’s
			 confidential, policy-determining, policy-making, or policy-advocating
			 character;
					(iii)performs or delegates functions which (but
			 for the establishment of such task force, council, policy office within the
			 Executive Office of the President, or similar office) would be performed or
			 delegated by an individual in a position that the President appoints by and
			 with the advice and consent of the Senate, including individuals such as policy
			 advisors who are responsible for interagency development or coordination of any
			 rule, regulation, or policy; and
					(iv)does not have an
			 existing removal date established at the direction of the President or through
			 an authorization of Congress.
					(B)Exclusion from
			 definition of czarSuch term
			 does not include individuals who, before the date of the enactment of this Act,
			 were serving in the position of Assistant Secretary, or an equivalent position,
			 that requires confirmation by and with the advice and consent of the Senate, or
			 a designee.
				(2)Competitive
			 serviceThe term competitive service has the same
			 meaning as is given such term in section 2102 of title 5, United States
			 Code.
			3.Limitation
			(a)In
			 generalAppropriated funds
			 may not be used to pay for any salaries or expenses of any task force, council,
			 policy office within the Executive Office of the President, or similar
			 office—
				(1)that is
			 established by or at the direction of the President; and
				(2)the head of which
			 is a Czar.
				
